              Case 5:20-cv-01336 Document 1 Filed 11/16/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

WILLIAM NOBLE & MICHELLE                        §
NOBLE,                                          §
                                                §
       Plaintiffs,                              §
                                                §       CASE NO. 20-CV-1336
vs.                                             §
                                                §
                                                §
SAN ANTONIO SOLAR PROS, LLC,                    §
SUNLIGHT FINANCIAL, LLC &                       §
CROSS RIVER BANK                                §
                                                §
       Defendant.                               §


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Cross River Bank (hereafter

“Defendant”), by and through its undersigned counsel, hereby gives notice of the removal of the

above-styled action to the United States District Court for the Western District of Texas, and

states as follows:

       1.      On or about March 27, 2020, an action was commenced in Bexar County, Texas

by Plaintiffs, William Noble and Michelle Noble, (hereafter “Plaintiffs”). The action, entitled

William Noble & Michelle Noble v. San Antonio Solar Pros, LLC, et al., was assigned Case No.

2020CV02191 (hereinafter referred to as the “State Court Action”).

       2.      Plaintiffs served a Summons and Complaint upon Defendant on or about October

22, 2020, in the State Court Action.

       3.      The Complaint asserted a federal law claim against Defendant. Specifically, the

Complaint asserted a claim arising under the Truth In Lending Act, 15 U.S.C. § 1638, based

upon alleged conduct by Defendant in connection with a secured loan made by Defendant to

Plaintiffs for the purchase and installation of solar panels.

                                                    1
              Case 5:20-cv-01336 Document 1 Filed 11/16/20 Page 2 of 3




        4.      Accordingly, this is a civil action arising under the laws of the United States, over

which this Court has original jurisdiction under the provisions of 28 U.S.C. § 1331.

        5.      Removal of this action is therefore appropriate pursuant to 28 U.S.C. § 1441(a).

        6.      Venue is proper in this Court because the action is being removed from Bexar

County, Texas, which lies in the jurisdiction for The United States District Court for the Western

District of Texas. See 28 U.S.C. §§ 1441(a), 1446(a).

        7.      Attached hereto as Exhibit A are copies of all process, pleadings, and orders

served on Defendant in the State Court Action, in accordance with 28 U.S.C. § 1446(a), which

includes: the Original Petition, the Summons, the Returns of Service, and Summons for all

Defendants herein.

        8.      This Notice of Removal is timely, as it is being filed within thirty (30) days after

receipt of the initial pleading setting forth the claim for relief and within thirty (30) days of

service of process. See 28 U.S.C. § 1446(b).

        9.      This action is not a non-removable action as described in 28 U.S.C. § 1445.

        10.     Promptly after filing this Notice, Defendant shall serve written notice hereof to

Plaintiff’s counsel, and will file a copy of this Notice in the State Court Action, with the Clerk of

the Bexar County, Texas, pursuant to 28 U.S.C. § 1446(d).

        11.     Defendant expressly reserves all rights to move for dismissal of some or all of this

action on any ground whatsoever and further reserves all other available defenses. Defendant

further reserves the right to amend this Notice, and to submit additional evidence in support of

removal as appropriate.

        WHEREFORE, Defendant, Cross River Bank, hereby removes this action to the United States

District Court for the Western District of Texas.




                                                    2
              Case 5:20-cv-01336 Document 1 Filed 11/16/20 Page 3 of 3




Dated: November 16, 2020                         Respectfully submitted,


                                                 /s/ Aliza Malouf
                                                 Aliza Malouf, TX Bar No. 24094811
                                                 Hunton Andrews Kurth LLP
                                                 1445 Ross Avenue
                                                 Suite 3700
                                                 Dallas, TX 75202
                                                 Telephone: (214) 979-8229
                                                 Facsimile: (214) 880-0011
                                                 amalouf@huntonak.com
                                                 Counsel for Cross River Bank



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been filed with the Clerk of the Court, and

that a true and correct will be served upon counsel for Plaintiff, Robert D. Dabaghian, Esq., via electronic

mail at txtrial@yahoo.com, this 16th day of November, 2020.

                                                          /s/ Aliza Malouf
                                                          Aliza Malouf




                                                     3
